—In a claim to recover damages for personal injuries, the claimant appeals from (1) a judgment of the Court of Claims (Silverman, J.), dated May 8, 1998, which, *283after a nonjury trial, dismissed the claim, and (2) so much of an order of the same court, entered December 21, 1998, as denied his motion pursuant to CPLR 5015 to set aside the judgment based on newly-discovered evidence.
Ordered that the judgment is affirmed, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The verdict was not against the weight of the evidence and we find no reason to disturb the conclusion of the Court of Claims that that the claimant failed to sustain his burden of proof with regard to his allegations of negligent road design or maintenance.
The claimant’s remaining contentions lack merit. Joy, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.